DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 8, 15 and 22 have been amended. Claims 6, 13, 20 and 27 have been cancelled. The status of claims 1-5, 7-12, 14-19, 21-26 and 28 are pending.

Response to Arguments
Applicant's arguments filed on Dec 03, 2020 have been fully considered but they are not persuasive. 
The Applicant alleged that the VRZIC (US 20170086118 A1, Priority Date: Aug 10, 2016) fails to teach or suggest "wherein the handover request comprises a set of information associated with a second network slice instance that is complementary to the first network slice instance such that the second network slice instance is configured to cover at least a portion of services associated with the first network slice instance” and “completing a handover of the user mobile device from the first radio access network node to the second radio access network node, such that the second network slice instance is allocated for use by the second radio access network and at least partially replaces the first network slice instance” in amended claim 1.
In response, the Examiner respectfully disagrees because VRZIC’118 teaches: 
"wherein the handover request comprises a set of information associated with a second network slice instance that is complementary to the first network slice instance such that the second network slice instance is configured to cover at least a portion of services associated with the first network slice instance” (see, Fig.5 step 302 and 303 and fig. 9, Target AP 101 forwards the HO command from source AP which contains enough information for slice handover, MTC devices moves from MTC Slice 115 to default MBB slice 120 with default MBB slice to cover service of MTC devices, par 0061 and 0072. Noted, fig. 9 step 940, slice association decision based on its service requirements (par 0074), same/similar service are provided by both MTC slice 115 and default MBB slice 120 for the scenario of load concern. To be noticed further, MBB slice 120 and MTC slice 115 are complimentary to each other due to the fact that MTC devices are migrated from one to another with same service based on load (par 0072)); 
“completing a handover of the user mobile device from the first radio access network node to the second radio access network node” (see, Fig.5 step 325 and 330, source AP 100 instructs the UE to reconfigure the RRC Connection and cause the UE to establish a radio connection 330 to the Target AP 101 in order to complete the handover, par 0061), “such that the second network slice instance is allocated for use by the second radio access network and at least partially replaces the first network slice instance” (see, MTC devices moves from MTC Slice 115 to default MBB slice 120 of target AP 101 with default MBB slice to cover service of MTC devices which original serviced by MTC Slice 115, and MTC slice 115 is to be deleted (thus MBB slice 120 replaces MTC slice 115), par 0058, 0061, 0072 and 0075).
Therefore, the cited reference teach the claimed limitations in claim 1 in question with adequate reasons. The same conclusion applies to claims 8, 15 and 22. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this col. made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 8-9, 15-16 and 22-23 are rejected under 35 U.S.C. 102(a2) as being anticipated by VRZIC (US 20170086118 A1, Priority Date: Aug 10, 2016).

Regarding claim 1 (Currently Amended), VRZIC’118 discloses a method (see, FIG. 1, a plurality of network slices and a Global Control Plane 110 used for network slice management in communication network, par 0029 and 0033) comprising: 
detecting that a user mobile device has moved outside of a first network slice instance associated with a first radio access network node (see, Fig.5, source AP 100 serving a UE with first slice determines UE will be moving out of the AP's service area according to projection or estimation of the UE trajectory, par 0061  and 0063); 
receiving, at a second radio access network node (see, Fig.5, target AP 101, par 0061), a handover request from the first radio access network node (see, Fig.5 step 302,  source AP 100 sends an HO command 302 to target AP 101, par 0061. Noted: first radio access network node corresponding to source AP 100), wherein the handover request comprises a set of information associated with a second network slice instance (see, Fig. 5, slice of Target AP 101 being handover to such as default MBB slice 120, par 0061 and 0072) that is complementary to the first network slice instance (see, Fig. 5, previous slice of Source AP 100 being handover from such as MTC Slice 115, par 0061 and 0072) such that the second network slice instance is configured to cover at least a portion of services associated with the first network slice instance (see, Fig.5 step 302 and 303 and fig. 9, Target AP 101 forwards the HO command from source AP which contains enough information for slice handover, MTC devices moves from MTC Slice 115 to default MBB slice 120 with default MBB slice to cover service of MTC devices, par 0061 and 0072. Noted, fig. 9 step 940, slice association decision based on its service requirements (par 0074), same/similar service are provided by both MTC slice 115 and default MBB slice 120 for the scenario of load concern. To be noticed further, MBB slice 120 and MTC slice 115 are complimentary to each other due to the fact that MTC devices are migrated from one to another with same service based on load (par 0072) ); 
transmitting, from the second radio access network node (see, Fig.5, target AP 101, par 0061) to the first radio access network node (see, Fig.5, source AP 100, par 0061), a handover acknowledgment message (see, Fig.5 step 321, target AP 101 sends an ACK 321 to the source AP 100, par 0061); and 
completing a handover of the user mobile device from the first radio access network node to the second radio access network node (see, Fig.5 step 325 and 330, source AP 100 instructs the UE to reconfigure the RRC Connection and cause the UE to establish a radio connection 330 to the Target AP 101 in order to complete the handover, par 0061), such that the second network slice instance is allocated for use by the second radio access network and at least partially replaces the first network slice instance (see, MTC devices moves from MTC Slice 115 to default MBB slice 120 of target AP 101 with default MBB slice to cover service of MTC devices which original serviced by MTC Slice 115, and MTC slice 115 is to be deleted (thus MBB slice 120 replaces MTC slice 115), par 0058, 0061, 0072 and 0075).

Regarding claim 2 (Original), VRZIC’118 discloses the method of claim 1 (see, FIG. 1, a plurality of network slices and a Global Control Plane 110 used for network slice management in communication network, par 0029 and 0033), wherein detecting that the user mobile device has moved outside of the first network slice instance comprises determining that the user mobile device is physically located outside of a geographic area associated with the first network slice instance (see, Fig.5, source AP 100 serving a UE with first slice determines UE will be moving out of the AP's service area according to projection or estimation of the UE trajectory, par 0061 and 0063).


Regarding claim 8 (Currently Amended), VRZIC’118 discloses an apparatus (see, FIG. 1 and 10, network element in communication network performs network slice management through a plurality of network slices and a Global Control Plane 110, par 0029, 0033 and 0080) comprising at least one processor (see, Fig. 10, processor 1010, par 0080) and at least one memory storing computer program code (see, Fig. 10, non-transitory storage 1030 storing data and machine executable program code, par 0080 and 0082), the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least: 
detect that a user mobile device has moved outside of a first network slice instance associated with a first radio access network node (see, Fig.5, source AP 100 serving a UE with first slice determines UE will be moving out of the AP's service area according to projection or estimation of the UE trajectory, par 0061  and 0063);
 receive, at a second radio access network node (see, Fig.5, target AP 101, par 0061), a handover request from the first radio access network node (see, Fig.5 step 302,  source AP 100 sends an HO command 302 to target AP 101, par 0061. Noted: first radio access network node corresponding to source AP 100), wherein the handover request comprises a set of information associated with a second network slice instance (see, Fig. 5, slice of Target AP 101 being handover to such as default MBB slice 120, par 0061 and 0072) that is complementary to the first network slice instance (see, Fig. 5, previous slice of Source AP 100 being handover from such as MTC Slice 115, par 0061 and 0072) such that the second network slice instance is configured to cover at least a portion of services associated with the first network slice instance (see, Fig.5 step 302 and 303 and fig. 9, Target AP 101 forwards the HO command from source AP which contains enough information for slice handover, MTC devices moves from MTC Slice 115 to default MBB slice 120 with default MBB slice to cover service of MTC devices, par 0061 and 0072. Noted, fig. 9 step 940, slice association decision based on its service requirements (par 0074), same/similar service are provided by both MTC slice 115 and default MBB slice 120 for the scenario of load concern. To be noticed further, MBB slice 120 and MTC slice 115 are complimentary to each other due to the fact that MTC devices are migrated from one to another with same service based on load (par 0072)); 
transmit, from the second radio access network node (see, Fig.5, target AP 101, par 0061) to the first radio access network node (see, Fig.5, source AP 100, par 0061), a handover acknowledgment message (see, Fig.5 step 321, target AP 101 sends an ACK 321 to the source AP 100, par 0061); and 
complete a handover of the user mobile device from the first radio access network node to the second radio access network node (see, Fig.5 step 325 and 330, source AP 100 instructs the UE to reconfigure the RRC Connection and cause the UE to establish a radio connection 330 to the Target AP 101 in order to complete the handover, par 0061), such that the second network slice instance is allocated for use by the second radio access network and at least partially replaces the first network slice instance (see, MTC devices moves from MTC Slice 115 to default MBB slice 120 of target AP 101 with default MBB slice to cover service of MTC devices which original serviced by MTC Slice 115, and MTC slice 115 is to be deleted (thus MBB slice 120 replaces MTC slice 115), par 0058, 0061, 0072 and 0075).
Regarding claim 9 (Original), VRZIC’118 discloses the apparatus of claim 8 (see, FIG. 1 and 10, network element in communication network performs network slice management through a plurality of network slices and a Global Control Plane 110, par 0029, 0033 and 0080), wherein detecting that the user mobile device has moved outside of the first network slice instance comprises determining that the user mobile device is physically located outside of a geographic area associated with the first network slice instance (see, Fig.5, source AP 100 serving a UE with first slice determines UE will be moving out of the AP's service area according to projection or estimation of the UE trajectory, par 0061 and 0063).


Regarding claim 15 (Currently Amended), VRZIC’118 discloses a computer program product (see, FIG. 1 and 10, network element implemented by processor in communication network performs network slice management through a plurality of network slices and a Global Control Plane 110, par 0029, 0033 and 0080) comprising at least one non-transitory computer-readable storage medium having computer-executable program code instruction stored therein (see, Fig. 10, non-transitory storage 1030 storing store data and machine executable program code, par 0080 and 0082), the computer-executable program code instructions comprising program code instructions configured to: 
detect that a user mobile device has moved outside of a first network slice instance associated with a first radio access network node (see, Fig.5, source AP 100 serving a UE with first slice determines UE will be moving out of the AP's service area according to projection or estimation of the UE trajectory, par 0061  and 0063);
 receive, at a second radio access network node (see, Fig.5, target AP 101, par 0061), a handover request from the first radio access network node (see, Fig.5 step 302,  source AP 100 sends an HO command 302 to target AP 101, par 0061. Noted: first radio access network node corresponding to source AP 100), wherein the handover request comprises a set of information associated with a second network slice instance (see, Fig. 5, slice of Target AP 101 being handover to such as default MBB slice 120, par 0061 and 0072) that is complementary to the first network slice instance (see, Fig. 5, previous slice of Source AP 100 being handover from such as MTC Slice 115, par 0061 and 0072) such that the second network slice instance is configured to cover at least a portion of services associated with the first network slice instance (see, Fig.5 step 302 and 303 and fig. 9, Target AP 101 forwards the HO command from source AP which contains enough information for slice handover, MTC devices moves from MTC Slice 115 to default MBB slice 120 with default MBB slice to cover service of MTC devices, par 0061 and 0072. Noted, fig. 9 step 940, slice association decision based on its service requirements (par 0074), same/similar service are provided by both MTC slice 115 and default MBB slice 120 for the scenario of load concern. To be noticed further, MBB slice 120 and MTC slice 115 are complimentary to each other due to the fact that MTC devices are migrated from one to another with same service based on load (par 0072) ); 
transmit, from the second radio access network node (see, Fig.5, target AP 101, par 0061) to the first radio access network node (see, Fig.5, source AP 100, par 0061), a handover acknowledgment message (see, Fig.5 step 321, target AP 101 sends an ACK 321 to the source AP 100, par 0061); and 
complete a handover of the user mobile device from the first radio access network node to the second radio access network node (see, Fig.5 step 325 and 330, source AP 100 instructs the UE to reconfigure the RRC Connection and cause the UE to establish a radio connection 330 to the Target AP 101 in order to complete the handover, par 0061), such that the second network slice instance is allocated for use by the second radio access network and at least partially replaces the first network slice instance (see, MTC devices moves from MTC Slice 115 to default MBB slice 120 of target AP 101 with default MBB slice to cover service of MTC devices which original serviced by MTC Slice 115, and MTC slice 115 is to be deleted (thus MBB slice 120 replaces MTC slice 115), par 0058, 0061, 0072 and 0075).

Regarding claim 16 (Original), VRZIC’118 discloses the computer program product of claim 15 (see, FIG. 1 and 10, network element implemented by processor in communication network performs network slice management through a plurality of network slices and a Global Control Plane 110, par 0029, 0033 and 0080), wherein detecting that the user mobile device has moved outside of the first network slice instance comprises determining that the user mobile device is physically located outside of a geographic area associated with the first network slice instance (see, Fig.5, source AP 100 serving a UE with first slice determines UE will be moving out of the AP's service area according to projection or estimation of the UE trajectory, par 0061 and 0063).

Regarding claim 22 (Currently Amended), VRZIC’118 discloses an apparatus (see, FIG. 1 and 10, network element in communication network performs network slice management through a plurality of network slices and a Global Control Plane 110, par 0029, 0033 and 0080) comprising means for: 
detecting that a user mobile device has moved outside of a first network slice instance associated with a first radio access network node (see, Fig.5, source AP 100 serving a UE with first slice determines UE will be moving out of the AP's service area according to projection or estimation of the UE trajectory, par 0061  and 0063); 
receiving, at a second radio access network node (see, Fig.5, target AP 101, par 0061), a handover request from the first radio access network node (see, Fig.5 step 302,  source AP 100 sends an HO command 302 to target AP 101, par 0061. Noted: first radio access network node corresponding to source AP 100), wherein the handover request comprises a see, Fig. 5, slice of Target AP 101 being handover to such as default MBB slice 120, par 0061 and 0072) that is complementary to the first network slice instance (see, Fig. 5, previous slice of Source AP 100 being handover from such as MTC Slice 115, par 0061 and 0072) such that the second network slice instance is configured to cover at least a portion of services associated with the first network slice instance (see, Fig.5 step 302 and 303 and fig. 9, Target AP 101 forwards the HO command from source AP which contains enough information for slice handover, MTC devices moves from MTC Slice 115 to default MBB slice 120 with default MBB slice to cover service of MTC devices, par 0061 and 0072. Noted, fig. 9 step 940, slice association decision based on its service requirements (par 0074), same/similar service are provided by both MTC slice 115 and default MBB slice 120 for the scenario of load concern. To be noticed further, MBB slice 120 and MTC slice 115 are complimentary to each other due to the fact that MTC devices are migrated from one to another with same service based on load (par 0072) );
transmitting, from the second radio access network node (see, Fig.5, target AP 101, par 0061) to the first radio access network node (see, Fig.5, source AP 100, par 0061), a handover acknowledgment message (see, Fig.5 step 321, target AP 101 sends an ACK 321 to the source AP 100, par 0061); and 
completing a handover of the user mobile device from the first radio access network node to the second radio access network node (see, Fig.5 step 325 and 330, source AP 100 instructs the UE to reconfigure the RRC Connection and cause the UE to establish a radio connection 330 to the Target AP 101 in order to complete the handover, par 0061), such that the second network slice instance is allocated for use by the second radio access network and at least partially replaces the first network slice instance (see, MTC devices moves from MTC Slice 115 to default MBB slice 120 of target AP 101 with default MBB slice to cover service of MTC devices which original serviced by MTC Slice 115, and MTC slice 115 is to be deleted (thus MBB slice 120 replaces MTC slice 115), par 0058, 0061, 0072 and 0075).

Regarding claim 23 (Original), VRZIC’118 discloses the apparatus of claim 22 (see, FIG. 1 and 10, network element in communication network performs network slice management through a plurality of network slices and a Global Control Plane 110, par 0029, 0033 and 0080), wherein the means for detecting that the user mobile device has moved outside of the first network slice instance further comprise means for determining that the user mobile device is physically located outside of a geographic area associated with the first network slice instance (see, Fig.5, source AP 100 serving a UE with first slice determines UE will be moving out of the AP's service area according to projection or estimation of the UE trajectory, par 0061 and 0063).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4, 7, 10-11, 14, 17-18, 21, 24-25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over VRZIC’118 as applied to claim 1, 8 , 15 and 22 above, and further in view of Jin et al (US20180317148A1, PCT WO2017121217A1 Priority Date: Dec 12, 2016).
Regarding claim 3 (Previously Presented), VRZIC’118 discloses the method of claim 1 (see, FIG. 1, a plurality of network slices and a Global Control Plane 110 used for network slice management in communication network, par 0029 and 0033), further comprising.
 VRZIC’118 discloses all the claim limitations but fails to explicitly teach: transmitting, from the second radio access network node, a handover command to the user mobile device.  
However Jin’148 from the same field of endeavor (see, fig. 1 and 2, wireless communications system 200 with a plurality of network slices covers a plurality of base stations to service terminal devices, par 0220, 0222) discloses: transmitting, from the second radio access network node, a handover command (see, handover response includes information about a handover instruction for the first service, par 0231) to the user mobile device (Note, Fig. 4 step 405 and 406, target base station sends a handover response including handover instruction to the terminal device via source base station, par 0231-0232).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Jin’148 into that of VRZIC’118. The motivation would have been to perform handover with mobility management supporting different type of service in a network slicing architecture (par 0225-0226).
  
Regarding claim 4 (Original), VRZIC’118 discloses the method of claim 3 (see, FIG. 1, a plurality of network slices and a Global Control Plane 110 used for network slice management in communication network, par 0029 and 0033).
 VRZIC’118 discloses all the claim limitations but fails to explicitly teach: wherein the handover command comprises an identification of the second network slice instance.
 However Jin’148 from the same field of endeavor (see, fig. 1 and 2, wireless communications system 200 with a plurality of network slices covers a plurality of base stations to service terminal devices, par 0220, 0222) discloses: wherein the handover command comprises an identification of the second network slice instance (see, handover response contains information for the first service and could be network slice ID if service types are corresponding to network slices in a one-to-one manner, par 0231 and 0240).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Jin’148 into that of VRZIC’118. The motivation par 0225-0226).

Regarding claim 7 (Previously Presented), VRZIC’118 discloses the method of claim 1 (see, FIG. 1, a plurality of network slices and a Global Control Plane 110 used for network slice management in communication network, par 0029 and 0033).
VRZIC’118 discloses all the claim limitations but fails to explicitly teach: wherein the second network slice instance is a network slice instance that is equivalent to the first network slice instance.
However Jin’148 from the same field of endeavor (see, fig. 1 and 2, wireless communications system 200 with a plurality of network slices covers a plurality of base stations to service terminal devices, par 0220, 0222) discloses: wherein the second network slice instance is a network slice instance that is equivalent to the first network slice instance (Note, handover decision based on the supported service type of the target base station including target base station supports all of service types of the terminal device, and service types are corresponding to network slices in a one-to-one manner, par 0237-0238 and 0240. Noted: if source and target base station supports all service types as in the case of 2G/3G/4G (par 0225), then their network slice are equivalent).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Jin’148 into that of VRZIC’118. The motivation would have been to perform handover with mobility management supporting different type of service in a network slicing architecture (par 0225-0226).

Regarding claim 10 (Previously Presented), VRZIC’118 discloses the apparatus of claim 8 (see, FIG. 1 and 10, network element in communication network performs network slice management through a plurality of network slices and a Global Control Plane 110, par 0029, 0033 and 0080), wherein the computer program code (see, Fig. 10, data and machine executable program code stored in non-transitory storage 1030, par 0080 and 0082) is further configured to, with the processor (see, Fig. 10, processor 1010, par 0080), cause the apparatus to at least.
VRZIC’118 discloses all the claim limitations but fails to explicitly teach: transmit, from the second radio access network node, a handover command to the user mobile device.  
However Jin’148 from the same field of endeavor (see, fig. 1 and 2, wireless communications system 200 with a plurality of network slices covers a plurality of base stations to service terminal devices, par 0220, 0222) discloses: transmit, from the second radio access network node, a handover command to the user mobile device (see, handover response includes information about a handover instruction for the first service, par 0231) to the user mobile device (Note, Fig. 4 step 405 and 406, target base station sends a handover response including handover instruction to the terminal device via source base station, par 0231-0232).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Jin’148 into that of VRZIC’118. The motivation would have been to perform handover with mobility management supporting different type of service in a network slicing architecture (par 0225-0226).

Regarding claim 11 (Original), VRZIC’118 discloses the apparatus of claim 10 (see, FIG. 1 and 10, network element in communication network performs network slice management through a plurality of network slices and a Global Control Plane 110, par 0029, 0033 and 0080).

 However Jin’148 from the same field of endeavor (see, fig. 1 and 2, wireless communications system 200 with a plurality of network slices covers a plurality of base stations to service terminal devices, par 0220, 0222) discloses: wherein the handover command comprises an identification of the second network slice instance (see, handover response contains information for the first service and could be network slice ID if service types are corresponding to network slices in a one-to-one manner, par 0231 and 0240).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Jin’148 into that of VRZIC’118. The motivation would have been to perform handover with mobility management supporting different type of service in a network slicing architecture (par 0225-0226).

Regarding claim 14 (Previously Presented), VRZIC’118 discloses the apparatus of claim 8 (see, FIG. 1 and 10, network element in communication network performs network slice management through a plurality of network slices and a Global Control Plane 110, par 0029, 0033 and 0080).
VRZIC’118 discloses all the claim limitations but fails to explicitly teach: wherein the second network slice instance is a network slice instance that is equivalent to the first network slice instance.
However Jin’148 from the same field of endeavor (see, fig. 1 and 2, wireless communications system 200 with a plurality of network slices covers a plurality of base stations to service terminal devices, par 0220, 0222) discloses: wherein the second network slice instance is a network slice instance that is equivalent to the first network slice instance Note, handover decision based on the supported service type of the target base station including target base station supports all of service types of the terminal device, and service types are corresponding to network slices in a one-to-one manner, par 0237-0238 and 0240. Noted: if source and target base station supports all service types as in the case of 2G/3G/4G (par 0225), then their network slice are equivalent).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Jin’148 into that of VRZIC’118. The motivation would have been to perform handover with mobility management supporting different type of service in a network slicing architecture (par 0225-0226).

Regarding claim 17 (Previously Presented), VRZIC’118 discloses the computer program product of claim 15 (see, FIG. 1 and 10, network element implemented by processor in communication network performs network slice management through a plurality of network slices and a Global Control Plane 110, par 0029, 0033 and 0080), further comprising program code instructions (see, Fig. 10, data and machine executable program code stored in non-transitory storage 1030, par 0080 and 0082) configured to.
VRZIC’118 discloses all the claim limitations but fails to explicitly teach: transmit, from the second radio access network node, a handover command to the user mobile device.  
However Jin’148 from the same field of endeavor (see, fig. 1 and 2, wireless communications system 200 with a plurality of network slices covers a plurality of base stations to service terminal devices, par 0220, 0222) discloses: transmit, from the second radio access network node, a handover command to the user mobile device (see, handover response includes information about a handover instruction for the first service, par 0231) to the user mobile device (Note, Fig. 4 step 405 and 406, target base station sends a handover response including handover instruction to the terminal device via source base station, par 0231-0232).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the computer program product as taught by Jin’148 into that of VRZIC’118. The motivation would have been to perform handover with mobility management supporting different type of service in a network slicing architecture (par 0225-0226).

Regarding claim 18 (Original), VRZIC’118 discloses the computer program product of claim 17 (see, FIG. 1 and 10, network element implemented by processor in communication network performs network slice management through a plurality of network slices and a Global Control Plane 110, par 0029, 0033 and 0080).
VRZIC’118 discloses all the claim limitations but fails to explicitly teach: wherein the handover command comprises an identification of the second network slice instance.
 However Jin’148 from the same field of endeavor (see, fig. 1 and 2, wireless communications system 200 with a plurality of network slices covers a plurality of base stations to service terminal devices, par 0220, 0222) discloses: wherein the handover command comprises an identification of the second network slice instance (see, handover response contains information for the first service and could be network slice ID if service types are corresponding to network slices in a one-to-one manner, par 0231 and 0240).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the computer program product as taught by Jin’148 into that of VRZIC’118. The motivation would have been to perform handover with mobility management supporting different type of service in a network slicing architecture (par 0225-0226).

Regarding claim 21 (Previously Presented), VRZIC’118 discloses the computer program product of claim 15 (see, FIG. 1 and 10, network element implemented by processor in communication network performs network slice management through a plurality of network slices and a Global Control Plane 110, par 0029, 0033 and 0080).
VRZIC’118 discloses all the claim limitations but fails to explicitly teach: wherein the second network slice instance is a network slice instance that is equivalent to the first network slice instance.
However Jin’148 from the same field of endeavor (see, fig. 1 and 2, wireless communications system 200 with a plurality of network slices covers a plurality of base stations to service terminal devices, par 0220, 0222) discloses: wherein the second network slice instance is a network slice instance that is equivalent to the first network slice instance (Note, handover decision based on the supported service type of the target base station including target base station supports all of service types of the terminal device, and service types are corresponding to network slices in a one-to-one manner, par 0237-0238 and 0240. Noted: if source and target base station supports all service types as in the case of 2G/3G/4G (par 0225), then their network slice are equivalent).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the computer program product as taught by Jin’148 into that of VRZIC’118. The motivation would have been to perform handover with mobility management supporting different type of service in a network slicing architecture (par 0225-0226).

Regarding claim 24 (Previously Presented), VRZIC’118 discloses the apparatus of claim 22 (see, FIG. 1 and 10, network element in communication network performs network slice management through a plurality of network slices and a Global Control Plane 110, par 0029, 0033 and 0080), further comprising means for.
VRZIC’118 discloses all the claim limitations but fails to explicitly teach: transmitting, from the second radio access network node, a handover command to the user mobile device.  
However Jin’148 from the same field of endeavor (see, fig. 1 and 2, wireless communications system 200 with a plurality of network slices covers a plurality of base stations to service terminal devices, par 0220, 0222) discloses: transmitting, from the second radio access network node, a handover command (see, handover response includes information about a handover instruction for the first service, par 0231) to the user mobile device (Note, Fig. 4 step 405 and 406, target base station sends a handover response including handover instruction to the terminal device via source base station, par 0231-0232).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Jin’148 into that of VRZIC’118. The motivation would have been to perform handover with mobility management supporting different type of service in a network slicing architecture (par 0225-0226).

Regarding claim 25 (Original), VRZIC’118 discloses the apparatus of claim 24 (see, FIG. 1 and 10, network element in communication network performs network slice management through a plurality of network slices and a Global Control Plane 110, par 0029, 0033 and 0080).
VRZIC’118 discloses all the claim limitations but fails to explicitly teach: wherein the handover command comprises an identification of the second network slice instance.
 However Jin’148 from the same field of endeavor (see, fig. 1 and 2, wireless communications system 200 with a plurality of network slices covers a plurality of base stations to service terminal devices, par 0220, 0222) discloses: wherein the handover command comprises an identification of the second network slice instance (see, handover response contains information for the first service and could be network slice ID if service types are corresponding to network slices in a one-to-one manner, par 0231 and 0240).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Jin’148 into that of VRZIC’118. The motivation would have been to perform handover with mobility management supporting different type of service in a network slicing architecture (par 0225-0226).

Regarding claim 28 (Previously Presented), VRZIC’118 discloses the apparatus of claim 22 (see, FIG. 1 and 10, network element in communication network performs network slice management through a plurality of network slices and a Global Control Plane 110, par 0029, 0033 and 0080).
VRZIC’118 discloses all the claim limitations but fails to explicitly teach: wherein the second network slice instance is a network slice instance that is equivalent to the first network slice instance.
However Jin’148 from the same field of endeavor (see, fig. 1 and 2, wireless communications system 200 with a plurality of network slices covers a plurality of base stations to service terminal devices, par 0220, 0222) discloses: wherein the second network slice instance is a network slice instance that is equivalent to the first network slice instance (Note, handover decision based on the supported service type of the target base station including target base station supports all of service types of the terminal device, and service types are corresponding to network slices in a one-to-one manner, par 0237-0238 and 0240. Noted: if source and target base station supports all service types as in the case of 2G/3G/4G (par 0225), then their network slice are equivalent).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Jin’148 into that of VRZIC’118. The motivation would have been to perform handover with mobility management supporting different type of service in a network slicing architecture (par 0225-0226).

Claims 5, 12, 19 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over VRZIC’118 as applied to claim 1, 8 , 15 and 22 above, and further in view of Han et al ( US 20190327657 A1, Foreign CN 201710010762.3 Priority Date: Jan 6, 2017).
Regarding claim 5 (Previously Presented), VRZIC’118 discloses the method of claim 1 (see, FIG. 1, a plurality of network slices and a Global Control Plane 110 used for network slice management in communication network, par 0029 and 0033).
VRZIC’118 discloses all the claim limitations but fails to explicitly teach: wherein the set of information associated with the second network slice instance is a set of individual slice selection assistance information (I-NSSAI).
However Han’657 from the same field of endeavor (see, fig. 1A -1C, network system includes a plurality of network slice instances including different core network control plane network functions to service different UEs, par 0049-0050) discloses: wherein the set of information associated with the second network slice instance is a set of individual slice selection assistance information (I-NSSAI) (see, Fig.5 step 503 and Table 1, handover request comprises first information correlated to be switched to a new slice instance, which contains NSSAI list and different SM-NSSAI in a single network slice instance, par 0062).
par 0051-0052).

Regarding claim 12 (Previously Presented), VRZIC’118 discloses the apparatus of claim 8 (see, FIG. 1 and 10, network element in communication network performs network slice management through a plurality of network slices and a Global Control Plane 110, par 0029, 0033 and 0080).
VRZIC’118 discloses all the claim limitations but fails to explicitly teach: wherein the set of information associated with the second network slice instance is a set of individual slice selection assistance information (I-NSSAI).
However Han’657 from the same field of endeavor (see, fig. 1A -1C, network system includes a plurality of network slice instances including different core network control plane network functions to service different UEs, par 0049-0050) discloses: wherein the set of information associated with the second network slice instance is a set of individual slice selection assistance information (I-NSSAI) (see, Fig.5 step 503 and Table 1, handover request comprises first information correlated to be switched to a new slice instance, which contains NSSAI list and different SM-NSSAI in a single network slice instance, par 0062).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Han’657 into that of VRZIC’118. The motivation would have been to process service request when user equipment switched from idle par 0051-0052).

Regarding claim 19 (Previously Presented), VRZIC’118 discloses the computer program product of claim 15 (see, FIG. 1 and 10, network element implemented by processor in communication network performs network slice management through a plurality of network slices and a Global Control Plane 110, par 0029, 0033 and 0080).
VRZIC’118 discloses all the claim limitations but fails to explicitly teach: wherein the set of information associated with the second network slice instance is a set of individual slice selection assistance information (I-NSSAI).
However Han’657 from the same field of endeavor (see, fig. 1A -1C, network system includes a plurality of network slice instances including different core network control plane network functions to service different UEs, par 0049-0050) discloses: wherein the set of information associated with the second network slice instance is a set of individual slice selection assistance information (I-NSSAI) (see, Fig.5 step 503 and Table 1, handover request comprises first information correlated to be switched to a new slice instance, which contains NSSAI list and different SM-NSSAI in a single network slice instance, par 0062).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the computer program product as taught by Han’657 into that of VRZIC’118. The motivation would have been to process service request when user equipment switched from idle mode to connected mode with consideration of network slice instance deployed by area (par 0051-0052).

Regarding claim 26 (Previously Presented), VRZIC’118 discloses the apparatus of claim 22 (see, FIG. 1 and 10, network element in communication network performs network slice management through a plurality of network slices and a Global Control Plane 110, par 0029, 0033 and 0080).
VRZIC’118 discloses all the claim limitations but fails to explicitly teach: wherein the set of information associated with the second network slice instance is a set of individual slice selection assistance information (I-NSSAI).
However Han’657 from the same field of endeavor (see, fig. 1A -1C, network system includes a plurality of network slice instances including different core network control plane network functions to service different UEs, par 0049-0050) discloses: wherein the set of information associated with the second network slice instance is a set of individual slice selection assistance information (I-NSSAI) (see, Fig.5 step 503 and Table 1, handover request comprises first information correlated to be switched to a new slice instance, which contains NSSAI list and different SM-NSSAI in a single network slice instance, par 0062).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Han’657 into that of VRZIC’118. The motivation would have been to process service request when user equipment switched from idle mode to connected mode with consideration of network slice instance deployed by area (par 0051-0052).




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844.  The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG YAO can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/XUAN LU/Examiner, Art Unit 2473     

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473